t c summary opinion united_states tax_court robert condé del’giudice petitioner v commissioner of internal revenue respondent docket no 14713-05s filed date robert condé del’giudice pro_se kim-khanh thi nguyen for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code_of_1986 as amended the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority the petition in this case was filed in response to a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination pursuant to sec_6320 and sec_6330 petitioner seeks review of respondent’s determination to proceed with collection of his tax_liability for the issue for decision is whether the appeals officer abused his discretion in sustaining a proposed levy to collect petitioner’s unpaid tax_liability background the stipulation of facts and the exhibits received into evidence are incorporated herein by reference at the time the petition in this case was filed petitioner resided in buena park california petitioner a former software system engineer is a teacher of mathematics and computer technology in the los angeles public school system in april of he married his second wife petitioner did not pay federal withholding taxes on his income for he did not file his federal_income_tax return for until date on date respondent issued to petitioner a notice_of_intent_to_levy regarding his unpaid tax_liability for petitioner filed a form request for a collection_due_process_hearing dated date as to and respondent had sent to petitioner a notice_of_federal_tax_lien filing nftlf with respect to and on date as petitioner’s request for a hearing was not timely filed as to the nftlf for and he received only an equivalent_hearing on those issues petitioner has accumulated tax_liabilities of more than dollar_figure for and the record does not reflect any activity by respondent relative to on the same date that petitioner filed his form respondent received from petitioner a letter stating that he had submitted a form_656 offer-in-compromise oic on account of doubt as to collectibility for and the oic received on date was returned petitioner resubmitted his oic along with a form 433-a collection information statement for wage earners and self-employed individuals both dated date petitioner later supplemented his oic with additional information attached to an amended revised oic signed and dated date the amended revised oic included as well as and in november of petitioner sent to respondent a letter enclosing an updated form 433-a with attachments all of petitioner’s oics requested a short-term deferred payment offer which must be paid more than days but within months from acceptance petitioner offered to pay dollar_figure on his outstanding tax_liabilities in all three versions of his oic the appeals officer accepted as presented on the updated form 433-a petitioner’s total joint monthly income amount of dollar_figure he accepted as necessary joint monthly living_expenses the amounts claimed or substantiated by petitioner for food clothing and miscellaneous housing and utilities transportation health care taxes and court ordered payments to his former wife the appeals officer did not accept as necessary living_expenses unverified other expenses of dollar_figure and he allowed only dollar_figure of claimed credit card expenses of dollar_figure the allowed monthly joint necessary living_expenses amounted to dollar_figure or dollar_figure less than monthly income the appeals officer reviewing the case informed petitioner that he was going to recommend that the levy action be sustained because petitioner was able to pay more toward his tax_liabilities than he had offered petitioner was invited to submit a new oic if his financial conditions were to change and he was admonished to file with remittance a federal_income_tax return for which at that time remained unfiled the appeals team manager in a separate letter informed petitioner that his oic was rejected because an amount larger than the oic appears to be collectible we do not have authority to accept an oic in these circumstances discussion offer-in-compromise petitioner’s only argument is that it was an abuse_of_discretion for respondent to decline to accept his oic predicated on doubt as to collectibility under sec_7122 the secretary is authorized to compromise civil or criminal tax_liabilities doubt as to collectibility exists where the taxpayer’s assets and income are less than the full amount of the tax_liability sec_301 b proced admin regs in determining ability to pay taxpayers are allowed to retain sufficient funds to pay basic living_expenses determined under the individual’s facts and circumstances sec_301_7122-1 proced admin regs guidelines published by the secretary on national and local living expense standards are to be taken into account id sec_7122 provides for administrative but not judicial review of a rejection of a proposed oic sec_7122 sec_301_7122-1 proced admin regs see also 326_fsupp2d_184 d mass affd 414_f3d_144 1st cir sec_6330 sec_6330 generally provides that the commissioner cannot proceed with collection by way of a levy until the taxpayer has been given notice and the opportunity for an administrative review of the matter in the form of an appeals_office hearing and if dissatisfied the person may obtain judicial review of the administrative determination see 115_tc_35 114_tc_176 sec_6330 prescribes the matters that a person may raise at an appeals_office hearing a taxpayer may raise any relevant issue pertaining to the unpaid tax or the proposed levy including collection issues such as spousal defenses the appropriateness of the commissioner’s intended collection action and possible alternative means of collection such as an oic sec_6330 provides that the existence and amount of the underlying tax_liability can be contested at an appeals_office hearing only if the taxpayer did not receive a notice_of_deficiency for the taxes in question or did not otherwise have an earlier opportunity to dispute the tax_liability see 114_tc_604 goza v commissioner supra pincite where the validity of the tax_liability is not properly part of the appeal the taxpayer may challenge the determination of the appeals officer for abuse_of_discretion sego v commissioner supra pincite goza v commissioner supra pincite as the underlying tax_liability is not here in dispute the court reviews the determination for abuse_of_discretion petitioner objects to the appropriateness of the proposed collection action questions about the appropriateness of the collection action include whether it is proper for the commissioner to proceed with the collection action as determined in the notice_of_determination and whether the type and or method of collection chosen by the commissioner is appropriate see eg 121_tc_111 challenge to appropriateness of collection reviewed for abuse_of_discretion in order for petitioner to prevail under the abuse_of_discretion standard it is not enough for the court to conclude that the court would not have authorized collection the court must conclude that in authorizing collection the appeals officer has exercised discretion arbitrarily capriciously or without sound basis in fact 101_tc_412 accord 91_tc_1079 it has been held that an agency can abuse its discretion by neglecting a significant relevant factor by giving weight to an irrelevant factor or by considering only the proper factors but nevertheless making a clear error in judging their weight 74_f3d_1 1st cir petitioner argues that he cannot pay any amount toward his tax_liabilities greater than his oic the appeals officer reviewed the financial information that petitioner submitted and determined that the oic was not appropriate on the basis of doubt as to collectibility because petitioner can pay more of his tax_liability over the collection_period the court having reviewed as exhibits the financial information submitted to the appeals officer concludes that the appeals officer could have reasonably determined that petitioner’s oic was insufficient see kun v commissioner tcmemo_2004_209 affd 157_fedappx_971 9th cir crisan v commissioner tcmemo_2003_318 conclusion respondent’s determination to proceed with collection action was not an abuse_of_discretion reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
